Terry, C. J., delivered the opinion of the Court—Burnett, J., concurring.
This cause was tried before a jury, and judgment rendered in favor of plaintiff on the twenty-second day of October, 1856. An appeal was taken, and a statement upon appeal filed by defendant on the thirteenth day of November, 1856.
The statute requires that statements on appeal shall be filed within twenty days after the entry of judgment, and provides that “ if a party omit to make a statement within the time lim*323ited, he shall he deemed to have waived his right thereto.” See §§ 338, 339, Practice Act.
The statement in this case was not filed in time, and is not properly a part of the record. In the absence of a proper statement, or bill of exceptions, the case must be decided on the judgment-roll, which, being regular on its face, the judgment is affirmed.